DETAILED ACTION
Drawings
The drawings (particularly figures 7A and 7B) are objected to under Rule 1.84(l) for using grayscale and under 1.84(m) for using solid black shading.  See 37 CFR 1.84(l) and (m).  Appropriate action is required.
(l) Character of lines, numbers, and letters. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.
(m) Shading. The use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legibility. Shading is used to indicate the surface or shape of spherical, cylindrical, and conical elements of an object. Flat parts may also be lightly shaded. Such shading is preferred in the case of parts shown in perspective, but not for cross sections. See paragraph (h)(3) of this section. Spaced lines for shading are preferred. These lines must be thin, as few in number as practicable, and they must contrast with the rest of the drawings. As a substitute for shading, heavy lines on the shade side of objects can be used except where they superimpose on each other or obscure reference characters. Light should come from the upper left corner at an angle of 45°. Surface delineations should preferably be shown by proper shading. Solid black shading areas are not permitted, except when used to represent bar graphs or color. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson 2007/0089396.
	In regards to Independent Claim 1, Anderson teaches an eductor assembly (104) for an auxiliary power unit (100) with a gas turbine engine and a load compressor (power unit 102, paragraph [0016]), the eductor assembly comprising: an eductor housing (120) having a cooling airflow inlet (122) and a turbine exhaust inlet (108) opening fluidly connected through a primary plenum (124) to an outlet opening (118); and, a splitter plate positioned in the primary plenum fixing a stagnation point with respect to a wall of the primary plenum (splitter plates 114 will control flow through plenum 124, such that flow guided past the plates does not have a stagnation point, see paragraph [0019] for 114 straightening flow through eductor).

Claims 1, 2, 5-9, 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dionne 6,651,929.
	In regards to Independent Claim 1, Dionne teaches an eductor assembly (57 in figure 6) for an auxiliary power unit (10) with a gas turbine engine and a load compressor (abstract), the eductor assembly comprising: an eductor housing (96) having a cooling airflow inlet (24) and a turbine exhaust inlet (82) opening fluidly connected through a primary plenum (plenum within 96 and including 87)) to an outlet opening (outlet at 98); and, a splitter plate (89 with holes shown in figure 6) positioned in the primary plenum fixing a stagnation point with respect to a wall of the primary plenum (splitter plate 89 will control flow through plenum holes of splitter plate in figure 6, eliminating a stagnation point at 90).
	Regarding Dependent Claim 2, Dionne teaches that the turbine exhaust inlet opening and the outlet opening are concentric to a longitudinal axis through the eductor housing (821 and 98 concentric about dashed line axis in figure 6) and the primary plenum has a rectilinear section extending from the cooling airflow inlet and merging into an annular volume concentric with the longitudinal axis (as shown in figure 5), wherein the wall is a modified semicylindrical wall in the annular volume extending from a first diametric plane of the annular volume substantially at an interface of the rectilinear section and the annular volume parallel to the cooling airflow inlet (shape from rectilinear to semicircular shown in figure 5, where opening at 14 is rectilinear and changes to semicylindrical annular volume about central axis of the APU in figure 5).
Regarding Dependent Claim 5, Dionne teaches that the eductor housing has a surge bleed flow inlet (inlet at flow arrow 93 in figure 6) and further comprises a surge bleed plenum having a toroidal shape concentric with the longitudinal axis (88 and 90 with toroidal shape about central axis in figure 6) and exit slots to entrain surge bleed flow with a primary airflow exiting the primary plenum (Col. 7, ll. 6-17).
Regarding Dependent Claim 6, Dionne teaches that the turbine exhaust inlet opening is defined by a forward flange configured to concentrically receive an exhaust nozzle of the gas turbine engine (flange with bolts connect upstream end of eductor including inlet 82 to exhaust nozzle 82 as shown in figure 6 below).

    PNG
    media_image1.png
    729
    675
    media_image1.png
    Greyscale

Figure 6 of Dionne
Regarding Dependent Claim 7, Dionne teaches that the outlet opening is defined by an aft flange configured to connect to an exhaust duct (flange 98 in figure 6).
In regards to Independent Claim 8, Dionne teaches an aircraft (Col. 1, ll. 7-10) in part comprising: an auxiliary power unit (10, as shown in figure 3) having a gas turbine engine and a load compressor (abstract), said APU mounted in a compartment having an intake duct for ambient air (duct 24), the intake duct connected to provide the ambient air to the load compressor (Col.5, ll. 47-48), the gas turbine engine as combustion air (air from 24 passes to both load and core compressors, Col. 4, ll. 2-6) and an oil cooler (14) for the gas turbine engine as cooling air, and an exhaust duct (air passing through oil cooler 14 then passes to exhaust duct downstream of eductor assembly 57); an eductor assembly (57) having an eductor housing (96)  and the oil cooler is mounted to an cooling airflow inlet of the eductor housing (14 mounted to cooling airflow inlet to housing as shown in figure 6) to receive flow of cooling air from the oil cooler (as shown by flow arrows 95), said eductor housing further having a turbine exhaust inlet opening (82) receiving exhaust gases from the gas turbine engine (as shown by flow arrows passing through 82 in figure 6), the cooling airflow inlet and the turbine exhaust inlet opening fluidly connected through a primary plenum (plenum within 96 and including 87) to an outlet opening in the eductor housing (outlet at 98), the outlet opening connected to the exhaust duct (Col. 7, ll. 26-33); and, a splitter plate (89 with holes shown in figure 6) positioned in the primary plenum fixing a stagnation point with respect to a wall of the primary plenum (splitter plate 89 will control flow through plenum holes of splitter plate in figure 6, eliminating a stagnation point at 90).
Regarding Dependent Claim 9, Dionne teaches that the turbine exhaust inlet opening and the outlet opening are concentric to a longitudinal axis through the eductor housing (821 and 98 concentric about dashed line axis in figure 6) and the primary plenum has a rectilinear section extending from the cooling airflow inlet and merging into an annular volume concentric with the longitudinal axis (as shown in figure 5), wherein the wall is a modified semicylindrical wall in the annular volume extending from a first diametric plane of the annular volume substantially at an interface of the rectilinear section and the annular volume parallel to the cooling airflow inlet (shape from rectilinear to semicircular shown in figure 5, where opening at 14 is rectilinear and changes to semicylindrical annular volume about central axis of the APU in figure 5).
Regarding Dependent Claim 11, Dionne teaches that the eductor housing has a surge bleed flow inlet (inlet at flow arrow 93 in figure 6) and further comprises a surge bleed plenum having a toroidal shape concentric with the longitudinal axis (88 and 90 with toroidal shape about central axis in figure 6) and exit slots to entrain surge bleed flow with a primary airflow exiting the primary plenum (Col. 7, ll. 6-17).
Regarding Dependent Claim 12, Dionne teaches that the turbine exhaust inlet opening is defined by a forward flange configured to concentrically receive an exhaust nozzle of the gas turbine engine (flange with bolts connect upstream end of eductor including inlet 82 to exhaust nozzle 82 as shown in figure 6 above).
Regarding Dependent Claim 13, Dionne teaches that the outlet opening is defined by an aft flange configured to connect to the exhaust duct (flange 98 in figure 6 connects to 40).
In regards to Independent Claim 14, Dionne teaches a method stabilizing a stagnation point (as shown by flow arrows in figure 6) in an eductor housing (57) and enhancing mixing of gas turbine exhaust gases (shown with flow arrows in figure 6), oil cooler cooling air (air passing through cooler 14) and surge bleed flow (flow from 48), the method comprising: receiving a flow of exhaust gases from a gas turbine engine of an APU through an exhaust gas inlet opening (flow arrows passing through 82) in an eductor housing (57); receiving cooling air from an oil cooler for the gas turbine engine through a cooling airflow inlet in the eductor housing (arrows passing through 97 from oil cooler 14 in figure 6), the cooling airflow inlet parallel to a first diametric plane of an annular volume of a primary plenum (diametric plane from annular volume within 57 including 88 and 90 that passes through 97), the annular volume and exhaust gas inlet opening concentric about a longitudinal axis in the eductor housing (volume within 57 and 82 concentric along dashed line axis in figure 6); and inducing a stagnation point in air flow in the primary plenum with a splitter plate located on a wall of the primary plenum in a second diametric plane of the annular volume (splitter plate 89 extends about the central axis such that it passes through any diametric plane, wherein the holes through 89 reduce stagnation within 90 as shown with air flow arrows in figure 6).  


Allowable Subject Matter
Claims 3, 4, 10 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  prior art fails to teach, in combination with the other limitations of dependent claims 3 and 10, that the splitter plate extends from the modified semicylindrical wall in a second diametric plane of the annular volume perpendicular to the first diametric plane and opposite from the cooling airflow inlet; and prior art fails to teach, in combination with the other limitations of dependent claim 15, that the second diametric plane is not parallel to the first diametric plane and opposite the cooling airflow inlet.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M SUTHERLAND whose telephone number is (571)270-1902. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M SUTHERLAND/Primary Examiner, Art Unit 3741